
	
		II
		111th CONGRESS
		2d Session
		S. 4019
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To clarify the applicability of the Buy
		  American Act to products purchased for the use of the legislative branch, to
		  prohibit the application of any of the exceptions to the requirements of such
		  Act to products bearing an official Congressional insignia, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Congressional Made in America Promise
			 Act of 2010.
		2.Applicability of
			 Buy American Act to Legislative Branch; No Exceptions for Products Bearing
			 Official Congressional Insignia
			(a)In
			 generalSection 2 of the Buy
			 American Act (41 U.S.C. 10a) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following new subsection:
					
						(b)Clarification of
				Applicability to Articles, Materials, and Supplies for Use of Legislative
				Branch
							(1)Applicability to
				legislative branchExcept as provided in paragraph (2),
				subsection (a) applies with respect to articles, materials, and supplies
				acquired for the use of any office in the legislative branch, including the
				House of Representatives and the Senate, in the same manner as such subsection
				applies with respect to articles, materials, and supplies acquired for the use
				of a department or independent establishment.
							(2)Special rule for
				products bearing official Congressional insigniaIn the case of
				any product which bears an official insignia (including a mark resembling an
				official seal) of the United States House of Representatives, the United States
				Senate, or the United States Congress and which is acquired for the use of an
				office of the legislative branch, the following shall apply:
								(A)The head of the
				office may not make a determination under subsection (a) that it is
				inconsistent with the public interest to enter into a contract in accordance
				with this Act.
								(B)The head of the
				office may not make a determination under subsection (a) that an article,
				material, or supply is not mined, produced, or manufactured, as the case may
				be, in the United States in sufficient and reasonably available commercial
				quantities and of satisfactory quality.
								(C)The last sentence
				of subsection (a) shall not
				apply.
								.
				(b)Conforming
			 AmendmentSection 69 of the Revised Statutes of the United States
			 (2 U.S.C.
			 109) is repealed.
			3.Effective
			 DateThe amendments made by
			 this Act shall take effect upon the expiration of the 180-day period which
			 begins on the date of the enactment of this Act.
		
